Dismissed and Opinion filed June 19, 2003








Dismissed and Opinion filed June 19, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00532-CR
NO. 14-03-00533-CR
____________
 
JON R. SUTHERLAND, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the County Court at Law
Washington County, Texas
Trial
Court Cause Nos. 02-214 & 01-298
 

 
M
E M O R A N D U M   O P I N I O N




In trial court cause number 01-214, appellant entered a
guilty plea to the offense of driving while intoxicated.  In trial court cause number 01-298, appellant
entered a guilty plea to the misdemeanor offense of theft of between $500 and
$1,500.  In accordance with the terms of
a plea bargain agreement with the State, on July 17, 2001, the trial court
deferred a finding of guilt in each case and placed appellant on community
supervision for eighteen months. 
Pursuant to the State=s motion to adjudicate appellant=s guilt, on April 17, 2003, the trial
court found appellant guilty of both offenses and sentenced him to one hundred
eighty days in jail.  Appellant filed a
pro se notice of appeal for both cases. 
In each case, the trial court entered a certification of the
defendant=s right to appeal in which the court
certified that these are plea bargain cases, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed June 19, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.
Do Not Publish C Tex. R. App. P. 47.2(b).